Name: Commission Regulation (EC) No 1370/1999 of 25 June 1999 amending Regulation (EC) No 123/98 on managing the ceilings for imports of fresh and processed sour cherries originating in the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  Europe;  tariff policy
 Date Published: nan

 Avis juridique important|31999R1370Commission Regulation (EC) No 1370/1999 of 25 June 1999 amending Regulation (EC) No 123/98 on managing the ceilings for imports of fresh and processed sour cherries originating in the former Yugoslav Republic of Macedonia Official Journal L 162 , 26/06/1999 P. 0042 - 0043COMMISSION REGULATION (EC) No 1370/1999of 25 June 1999amending Regulation (EC) No 123/98 on managing the ceilings for imports of fresh and processed sour cherries originating in the former Yugoslav Republic of MacedoniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 77/98 of 9 January 1998 on certain procedures for applying the Cooperation Agreement between the European Community and the former Yugoslav Republic of Macedonia(1), and in particular Article 1 thereof,(1) Whereas Commission Regulation (EC) No 2623/98(2) repeals Regulation (EC) No 1556/96(3), to which Articles 2 and 3 of Commission Regulation (EC) No 123/98(4), as amended by Regulation (EC) No 1057/98(5), refer; whereas, as a result, Regulation (EC) No 123/98 should be adapted, and in particular Commission Regulation (EC) No 1921/95 of 3 August 1995 laying down detailed rules for the application of the system of import licences for products processed from fruit and vegetables(6), as last amended by Regulation (EC) No 570/1999(7), should apply to all the products covered, subject to specific provisions and not including the possibility of changing the country of origin on licences once issued;(2) Whereas to ensure efficient management of the tariff ceilings, provision should be made for routine communications to be sent by the Member States; whereas, however, the communications relating to fresh sour cherries should be restricted to the period in which the products are harvested and marketed;(3) Wheres the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Fresh and Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 123/98 is hereby amended as follows:1. Article 2(2) is replaced by the following: "2. Subject to the specific provisions of this Regulation, Regulation (EC) No 1921/95, with the exception of Article 5(2) thereof, shall apply to the products referred to in Article 1.";2. the following paragraphs 5 and 6 are added to Article 2: "5. Import licences shall be valid for one month from the effective date of issue in the case of fresh sour cherries and three months in the case of processed sour cherries.6. In the case of fresh sour cherries, the issue of import licences shall be subject to lodging a security of EUR 1,5 per 100 kilograms net weight.";3. Article 3 is replaced by the following: "Article 31. The Member States shall provide data on applications for licences in accordance with Article 7(2) of Regulatin (EC) No 1921/95 and, where applicable, on the quantities for which the import licences issued have not been used.2. In the case of fresh sour cherries, these reports shall be confined to the period between 1 May and 30 September."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 8, 14.1.1998, p. 1.(2) OJ L 329, 5.12.1998, p. 17.(3) OJ L 193, 3.8.1996, p. 5.(4) OJ L 11, 17.1.1998, p. 17.(5) OJ L 151, 21.5.1998, p. 25.(6) OJ L 185, 4.8.1995, p. 10.(7) OJ L 70, 17.3.1999, p. 14.